                                  IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION
                                           3:19-CR-00302-RJC-DSC
                USA,                                      )
                                                          )
                               Plaintiff,                 )
                                                          )
                    v.                                    )        ORDER
                                                          )
                DONALD GERODE ADAMS,                      )
                                                          )
                               Defendant.                 )
                                                          )

                         THIS MATTER is before the Court upon the Government’s Motion to

               Dismiss, (Doc. No. 29), the Indictment, (Doc. No. 21), without prejudice.

                         IT IS ORDERED that the Government’s motion, (Doc. No. 29), is

               GRANTED and the Indictment, (Doc. No. 21), is DISMISSED without prejudice.


Signed: February 27, 2020
